DETAILED ACTION
The Amendment filed 3/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “essentially” in claim 4 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-18, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US 2017/0120258 A) in view of Hines et al. (US 9,511,378 B2).  Silva discloses a process of concentrating iron minerals from ultrafine tailings (slimes) from processing iron ore comprising: a) adjusting a pH of the slimes to a value in the range of 8.5 to 10.5 by adding a sodium hydroxide base (see para. 006 and 007); b) adding a cationic ether-amine class organic branched-chain collector, or a mixture of said collector with one or more other collectors, to the slimes and performing conditioning of said collector (see para. 0056); c) adjusting a pulp percent solids by addition of water (see para. 0054); and d) performing reverse flotation, in the absence of depressant, to obtain an iron rich concentrate (see abstract). The slimes comprise ultrafine particles containing comprising iron minerals and gangue minerals (see para. 0004). The iron minerals consist essentially of hematite and goethite (see para. 004), and an iron content is 40 to 50% (see para. 0089). The slimes have 20% to 40% solids (see para. 0079). The collector is added in an amount in the range of 50 to 1000 g/t (see para. 0079). The reverse flotation, in step (d), occurs in an open circuit and in one stage or in more than one stage with a cleaner stage (see Figs. 2 and 3).  Regarding claims 1, 3-10, 12-14, 17, and 18, Silva discloses all the limitations of the claims, but it does not disclose that the collector comprises straight-chain amidoamine cationic collector formulated from fatty acids of vegetable origin comprising N-[3-(Dimethylamino)propyl]dodecanamide as an active molecule.  Silva does state, “The collector can be any collector known in the art, a variety of which are known by persons of ordinary skill in the art, and are commercially available.”  Hines discloses a similar process which utilizes a collector which comprises a straight-chain amidoamine cationic collector formulated from fatty acids of vegetable origin comprising N-[3-(Dimethylamino)propyl]dodecanamide as an active molecule mixed with an amine collector for the purpose of significantly increasing the recovery of enriched or purified ore (see col. 3, line 63 – col. 4, line 25).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention to utilize a collector which comprises a straight-chain amidoamine cationic collector formulated from fatty acids of vegetable origin comprising N-[3-(Dimethylamino)propyl]dodecanamide as an active molecule mixed with an amine collector, as disclosed by Hines, for the purpose of significantly increasing the recovery of enriched or purified ore.  
Regarding claims 11, 15, 16 and 25-27 , the combination of Silva and Hines discloses all the limitations of the claims, but it does not disclose that the conditioning time of the collector in step (b) ranges from 10 to 30 minutes or is 20 minutes; the residence time of the pulp in the column flotation in step (d) is from 20 to 60 minutes or is 40 minutes; the float overflow rate in step (d) is not more than 2 ton/h/m(squared); or that the pulp percent solids is 20% solids. However, Silva discloses the general conditions recited in the claims. Silva discloses mixing the collector into the slurry (see paras. 0101-0107); reverse flotation for given times (see paras. 0101-0107); and controlling the overflow rate in the reverse flotation to maintain pH of the material being processed. Since controlling the conditioning time of the collector in step (b) to range from 10 to 30 minutes or is 20 minutes; the residence time of the pulp in the column flotation in step (d) from 20 to 60 minutes or is 40 minutes; the float overflow rate in step (d) is not more than 2 ton/h/m(squared); and the pulp percent solids be 20% solids are mere optimizations of these general conditions disclosed by Silva to control the pH, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to control the conditioning time of the collector in step (b) to range from 10 to 30 minutes or be 20 minutes; the residence time of the pulp in the column flotation in step (d) from 20 to 60 minutes or be 40 minutes; the float overflow rate in step (d) to not more than 2 ton/h/m(squared); and the pulp percent solids be 20% solids for the purpose of maintaining the pH.
Allowable Subject Matter
Claims 2 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653